DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 19, 2022.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “at least one second roller” then later recites “wherein the at least one second roller comprises two second rollers”.  For clarity, the original recitation of “at least one second roller” should read “a pair of second rollers”.  Examiner notes the rest of the references to the second rollers should be similarly corrected.  
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rihei (PGPub 2016/0271890) and Stahl et al (EP2633965 with references to the machine English translation provided herewith).
Regarding Claim 1, Rihei teaches a composite shaping apparatus comprising (Abstract): 
at least one first roller configured to load a prepreg with pressure (Fig. 1- roller 2A); 
at least one second roller configured to load the prepreg with pressure (Fig. 1- rollers 2B and 2C); and 
wherein the at least one first roller and the at least one second roller are disposed at such positions as to clamp the prepreg [0027], 
wherein the at least one first roller is cylindrical or hollow cylindrical and rotatable about a first axis (Fig. 1- roller 2A; [0029]- roller 2A can be a cylindrical roller which rotates around the horizontal first axis AX1), 
wherein the at least one second roller comprises two second rollers pressure (Fig. 1- rollers 2B and 2C), 
wherein the two second rollers have a circular disc shape (Fig. 1- rollers 2B and 2C; [0029]- disk-shaped roller 2B and 2C) and are rotatable respectively about two second axes that are inclined with respect to the first axis (Fig. 1; [0030]- inclined angles of axes AX2 and AX3 in relation to axis AX1), and 
wherein the at least one first roller and the two second rollers are disposed to form a space among the at least one first roller and the two second rollers ([0027]- the rollers are disposed to form a space corresponding to a cross-sectional shape of the noodle filler), the space corresponding to a cross-sectional shape of a filler to be formed from the prepreg by the composite shaping apparatus ([0027]- the rollers are disposed to form a space corresponding to a cross-sectional shape of the noodle filler),
wherein the at least one first roller and the at least one second roller are rotated while at least one of roller diameter ([0045]- roller diameter may be varied between the rollers), or presence/absence of rotating power ([0051]- rotative power is provided on at least one roller; rollers 2B and 2C are frictionally rotated) is made different between the at least one first roller and the at least one second rollers.

Rihei does not appear to explicitly teach at least one motor configured to rotate at least one of the at least one first roller or the at least one second roller, wherein the at least one first roller and the at least one second roller are rotated while rotation speed is made different between the at least one first roller and the at least one second rollers.
Stahl teaches an alternative composite shaping apparatus (Abstract) wherein the apparatus comprises at least one motor configured to rotate at least one of the at least one first roller or the at least one second roller ([0026]- control device 6 controls the speed of the roller bodies), wherein the at least one first roller and the at least one second roller are rotated while at least one of rotation speed is made different between the at least one first roller and the at least one second roller ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3) in order to form the desired shape of the preform [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rihei to include a motor that rotates the rollers at different speeds as taught by Stahl with reasonable expectation of success to form the desired shape of the preform [0030]. 

Regarding Claim 4, Stahl further teaches a first motor that configured to rotate a rotation shaft of the at least one first roller at a first rotation speed; and a second motor configured to rotate a rotation shaft of the at least one second roller at a second rotation speed that is different from the first rotation speed ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3).

Regarding Claim 5, Stahl further teaches a motor that rotates a rotation shaft of the at least one first roller ([0026]- control device 6 controls the speed of the roller bodies).
Rihei teaches the at least one second roller is rotatable by friction force produced between the at least one second roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft [0052].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Rihei (PGPub 2016/0271890).
Regarding Claim 7, Stahl teaches a composite shaping apparatus (Abstract) comprising: 
at least one first roller configured to load a prepreg with pressure (Fig. 1- rolling body 3); 
at least one second roller configured to load the prepreg with pressure (Fig. 1- rolling body 3); and 
at least one motor configured to rotate at least one of the at least one first roller or the at least one second roller ([0026]- control device 6 controls the speed of the roller bodies), 
wherein the at least one first roller and the at least one second roller are rotated while at least one of rotation speed is made different between the at least one first roller and the at least one second roller ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3),
wherein the at least one first roller comprises a first plurality of subsidiary rollers configured to clamp the prepreg (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7); 
wherein the at least one second roller comprises a second plurality of subsidiary rollers that clamp the prepreg at a position different from a clamping position of the first roller (Fig. 1- rolling body 4 includes roller bodies 4a and 4b that clamp semi-finished fiber product 7 downstream from rolling body 3).
Stahl further teaches the first plurality of subsidiary rollers comprises a cylindrical or hollow cylindrical third roller (Fig. 1- see cylindrical shape of roller body 3a of rolling body 3) that is rotatable about a first axis (Fig. 1- see axis of rotation of roller body 3a of rolling body 3) and the second plurality of subsidiary rollers comprises a cylindrical or hollow cylindrical fifth roller (Fig. 1- see cylindrical shape of roller body 4a of rolling body 4) that is rotatable about a third axis  (Fig. 1- see axis of rotation of roller body 4a of rolling body 4).

Stahl does not appear to explicitly teach the first plurality of subsidiary rollers comprises 
two circular disc-shaped fourth rollers that are rotatable respectively about two second axes that are inclined with respect to the first axis, and the third roller and the two fourth rollers are disposed to form a space among the third roller and the fourth rollers, the space corresponding to a cross-sectional shape of a filler to be formed from the prepreg by the composite shaping apparatus, and the second plurality of subsidiary rollers comprises two circular disc-shaped sixth rollers that are rotatable respectively about two fourth axes that are inclined with respect to the third axis, and the fifth roller and the two sixth rollers are disposed to form a space among the fifth roller and the sixth rollers, the space corresponding to a cross-sectional shape of a filler to be formed from the prepreg by the composite shaping apparatus.

Rihei teaches an alternative composite shaping device (Abstract) wherein the plurality of subsidiary rollers comprises at least one first roller is cylindrical or hollow cylindrical and rotatable about a first axis (Fig. 1- roller 2a), 
at least one second roller comprises two rollers (Fig. 1- rollers 2b and 2c), the two second rollers have a circular disc shape (Fig. 1- see circular disk shape of rollers 2b and 2c) and are rotatable respectively about two second axes that are inclined with respect to the first axis (Fig. 1- see the inclined axes of rotation of rollers 2b and 2c), and 
the at least one first roller and the two second rollers are disposed so that a space that corresponds to a cross-sectional shape of a filler is formed between the at least one first roller and the two second rollers ([0027]- the first, second, and third rollers 2A, 2B, and 2C are disposed so as to form a space, corresponding to a cross-sectional shape of a noodle filler surrounded by two line-symmetric arcs and one straight line) in order to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of subsidiary rollers of Stahl to include the roller arrangement as taught by Rihei with reasonable expectation of success to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011] thus meeting the instant claim.

Regarding Claim 8, Stahl teaches the at least one motor rotates rotation shafts of the first plurality of subsidiary rollers ([0026]- control device 6 controls the speed of the roller bodies) but does not appear to explicitly teach at least one subsidiary roller of the second plurality of subsidiary rollers is rotatable by friction force produced between the at least one subsidiary roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft of the at least one subsidiary roller.
Rihei teaches additional rollers may be rotated by friction force [0052] in order to extrude the material and shape the noodle filler [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rollers of Stahl to include friction-powered rollers as taught by Rihei with reasonable expectation of success to extrude the material and shape the noodle filler [0052] thus meeting the instant limitation of at least one subsidiary roller of the second plurality of subsidiary rollers is rotatable by friction force produced between the at least one subsidiary roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft of the at least one subsidiary roller.

Regarding Claim 9, Stahl teaches a rotational speed difference between the rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3) but does not explicitly teach the at least one motor rotates a rotation shaft of the third roller at a first rotation speed, rotation shafts of the fourth rollers at a second rotation speed that is faster than the first rotation speed, and a rotation shaft of the fifth roller at a third rotation speed that is slower than the first rotation speed, and wherein the sixth rollers are rotatable by friction force produced between the sixth rollers and the prepreg, instead of motive power transmitted from a motor to rotation shafts of the sixth rollers.  However, this is a result-effective variable modifying the fiber shearing in and curvature of the final product [0030].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the speeds of the rollers through routine experimentation in order to perfect the result-effective variable of the amount of fiber shearing and the curvature of the final product, consult MPEP 2144.05 II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Takayama (JPH04299110 with references to the machine English translation provided herewith).
Regarding Claim 10, Stahl teaches a composite shaping apparatus (Abstract) comprising: 
at least one first roller configured to load a prepreg with pressure (Fig. 1- rolling body 3); 
at least one second roller configured to load the prepreg with pressure (Fig. 1- rolling body 3); and 
at least one motor configured to rotate at least one of the at least one first roller or the at least one second roller ([0026]- control device 6 controls the speed of the roller bodies), 
wherein the at least one first roller and the at least one second roller are rotated while at least one of rotation speed is made different between the at least one first roller and the at least one second roller ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3), 
wherein the at least one first roller and the at least one second roller are disposed at such positions as to clamp the prepreg (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7), and
the prepreg having a bar shape (Fig. 2- see shape of semi-finished fiber product is clamped by two cylindrical or hollow cylindrical rollers (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7) 

Stahl does not appear to explicitly teach a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler.
Takayama teaches an alternate apparatus for shaping composite filler (Abstract) wherein a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler (Abstract; Fig. 2) in order to keep filler material in the desired area of the rollers (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include the roller arrangement as taught by Takayama with reasonable expectation of success to keep filler material in the desired area of the rollers (Abstract).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rihei (PGPub 2016/0271890) and Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Fan (CN2765904 with references to the machine English translation provided herewith).
Regarding Claim 12, Rihei and Stahl does not appear to explicitly teach at least one of the rollers is formed from a metal material provided with a ceramic coating that has durability and non-stickiness.

Fan teaches an alternative compression roller [0006] wherein the roller is formed from a metal material provided with a ceramic coating that has durability and non-stickiness ([0007]- roller has a metal inner sleeve and a ceramic outer sleeve) for the roller to be wear- and corrosion resistant [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include ceramic-coated metal rollers as taught by Fan with reasonable expectation of success for the roller to be wear- and corrosion resistant [0006].

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. 
Examiner notes the order of references in the rejection of Claim 1 has been changed but the same teachings of those references (the roller arrangement of Rihei and the motorized rollers of Stahl) have been relied upon, thus this does not constitute a new ground of rejection. See MPEP 1207.03(a) II.
Applicant argues there is no legitimate reasons for a person skilled in the art to combine Stahl and Rihei arguing there is no reason to modify the flanges of Stahl with the noodle filler of Rihei.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rihei is almost identical to the claimed device except for the addition of the motor.  Stahl teaches a composite shaping apparatus wherein motorized rollers of different speeds are utilized to form the desired shape of the preform [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rihei to include a motor that rotates the rollers at different speeds as taught by Stahl with reasonable expectation of success to form the desired shape of the preform [0030].

Regarding Claim 1, Examiner respectfully disagrees noting that Rihei teaches all of the instantly claimed device except for the motor as taught by Stahl.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rihei to include a motor that rotates the rollers at different speeds as taught by Stahl with reasonable expectation of success to form the desired shape of the preform [0030]. 

Regarding Claim 7, Examiner respectfully disagrees noting it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of subsidiary rollers of Stahl to include the roller arrangement as taught by Rihei with reasonable expectation of success to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011] thus meeting the instant claim because both devices accomplish the same function of shaping composites and modifying the roller arrangement to form a different shape would be an obvious modification. 

Applicant further argues there is no reason to combine Stahl and Takayama.
Examiner respectfully disagrees noting it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include the roller arrangement with a recess as taught by Takayama with reasonable expectation of success to keep filler material in the desired area of the rollers (Abstract) because both devices accomplish the same function of shaping composites and modifying the roller to include a recess to keep filler material in the desired area of the roller would be an obvious modification.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        7/5/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712